Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Xin Xi (Reg. No.: 70,890) on 05 March 2021.
The application has been amended as follows: 

1.	(Currently Amended)	A system for generating a classification-based dissemination control environment comprising:
	one or more processors; and
	a non-transitory memory storing instructions that, when executed by the one or more processors, cause the system to:
	generate a plurality of dissemination views corresponding to a map, wherein each dissemination view includes one or more objects, and wherein each dissemination view is associated with one or more classification levels;		
	receive a request for at least two dissemination views of the plurality of dissemination views; 
	provide the at least two dissemination views for presentation during a collaborative presentation;

	apply the one or more collaborative operations to one or more dissemination views included in the collaborative presentation, wherein: 
the collaborative operations include applying one or more annotations created during the collaborative presentation, and
each annotation is associated with at least one corresponding classification level; and
validate that a user accessing a given annotation satisfies a required classification level associated with the annotation.

8.	(Cancelled)	

9.	(Cancelled)

11.	(Currently Amended)	A method being implemented by a computing system including one or more physical processors and non-transitory storage media storing machine-readable instructions, the method comprising:
	generating a plurality of dissemination views corresponding to a map, wherein each dissemination view includes one or more objects, and wherein each dissemination view is associated with one or more classification levels;		
	receiving a request for at least two dissemination views of the plurality of dissemination views; 
	providing the at least two dissemination views for presentation during a collaborative presentation;

applying the one or more collaborative operations to one or more dissemination views included in the collaborative presentation, wherein: 
the collaborative operations include applying one or more annotations created during the collaborative presentation, and
each annotation is associated with at least one corresponding classification level; and
validate that a user accessing a given annotation satisfies a required classification level associated with the annotation.

18.	(Cancelled)	

19.	(Cancelled)

21.	(New)	A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: 	
generating a plurality of dissemination views corresponding to a map, wherein each dissemination view includes one or more objects, and wherein each dissemination view is associated with one or more classification levels;		
receiving a request for at least two dissemination views of the plurality of dissemination views; 
providing the at least two dissemination views for presentation during a collaborative presentation;
determining one or more collaborative operations performed by at least one of a first user and a second user during the collaborative presentation; and

the collaborative operations include applying one or more annotations created during the collaborative presentation, and
each annotation is associated with at least one corresponding classification level; and
validate that a user accessing a given annotation satisfies a required classification level associated with the annotation.
Allowable Subject Matter
Claims 1-7, 10-17, 20 and 21 are allowed.
The claims are directed to novel and non-obvious systems, methods for generating a classification-based dissemination control environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435